Citation Nr: 0946302	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-02 884	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected left knee disability, status post replacement and 
total fusion, evaluated as 40 percent disabling from April 1, 
2006.

2.  Entitlement to special monthly compensation based on 
housebound criteria beyond April 1, 2006.

3.  Entitlement to an extension beyond April 1, 2006 of a 
temporary total rating based on the need for convalescence 
following surgery performed on the left knee in April and 
October 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the RO in 
Philadelphia, Pennsylvania that extended a prior temporary 
total rating based on the need for convalescence following 
surgery performed on the left knee to April 1, 2006; extended 
a prior award of special monthly compensation based on 
housebound criteria to April 1, 2006; and assigned a 
30 percent rating for the underlying service-connected left 
knee disability, status post replacement and total fusion, 
effective from the same date.  After the decision was 
entered, the case was transferred to the jurisdiction of the 
RO in Boston, Massachusetts.  In December 2006, the RO in 
Boston increased the rating for the service-connected left 
knee disability to 40 percent, effective from April 1, 2006.

In February 2009, the Veteran was notified of the time and 
place of a Board hearing he requested in connection with the 
present appeal.  See 38 C.F.R. § 20.704(b).  He failed to 
report, however, and no motion for rescheduling has been 
received.  Accordingly, the Board will process his appeal as 
though the request for hearing has been withdrawn.  38 C.F.R. 
§ 20.704(d).

A report of contact, dated in August 2009, shows that the 
Veteran is seeking special monthly compensation and a 
temporary total rating for convalescence based on a left 
above-the-knee amputation that was performed earlier that 
same month.  In January 2007, he also raised the issue of his 
entitlement to an increased rating for osteomyelitis of the 
left leg.  Inasmuch as record does not reflect that those 
matters have been considered by the RO in the first instance, 
they are referred to the RO for further action, as 
appropriate.

In April 2006, the Veteran submitted a notice of disagreement 
(NOD) with regard to the Philadelphia RO's November 2005 
decision that, in effect, denied an extension beyond April 1, 
2006 of a temporary total rating based on the need for 
convalescence following surgery performed on the left knee in 
April and October 2005.  Thus far, he has not been furnished 
a statement of the case (SOC) with respect to that issue.  
See, e.g., 38 C.F.R. § 19.29.  This matter is discussed in 
further detail, below.

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2009).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).

Evidence received at the Board in November 2009 shows that 
the Veteran underwent a left above-the-knee amputation at a 
VA facility in August 2009, after the RO certified his appeal 
to the Board.  Neither the operative report from the 
amputation nor the prior fusion (also performed by VA) is of 
record.  It is not entirely clear from current evidence at 
what level the left leg was amputated, see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5160-62, and the claims file contains no VA 
treatment reports pertaining to the left knee from the period 
July 2007 to August 2008.  Additional development is 
required.  38 C.F.R. § 19.9 (2009).

As discussed above, the Veteran has filed a timely NOD with 
respect to matter of his entitlement to an extension beyond 
April 1, 2006 of a temporary total rating based on the need 
for convalescence following surgery performed on the left 
knee in April and October 2005.  See Introduction, supra.  To 
date, no SOC as to that issue has been furnished.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that when 
an appellant files a timely NOD as to a particular issue, and 
no SOC is furnished, the Board should remand, rather than 
refer, the issue for the issuance of an SOC.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtains copies of the operative reports 
pertaining to the left knee fusion the 
Veteran underwent at VA in October 2005 and 
the left above-the-knee amputation VA 
performed in August 2009, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.

2.  Obtain copies of records pertaining to 
any VA clinical treatment the Veteran 
received for his service-connected left knee 
disability during the period from July 2007 
to August 2008, and since September 14, 2009 
(for residuals of the amputation), following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The evidence obtained, if any, 
should be associated with the claims file.

3.  After the foregoing development has been 
completed, arrange to have the Veteran 
scheduled for an examination of his left 
leg.  After examining the Veteran, reviewing 
the claims file, and performing any testing 
deemed necessary, the examiner should 
describe at what level the amputation was.  
A complete rationale for all opinions should 
be provided.

4.  Unless the claim is resolved by granting 
the benefits sought, or the NOD is 
withdrawn, furnish an SOC to the Veteran and 
his representative, in accordance with 
38 C.F.R. § 19.29, concerning the matter of 
the Veteran's entitlement to an extension 
beyond April 1, 2006 of a temporary total 
rating based on the need for convalescence 
following surgery performed on the left knee 
in April and October 2005.  The issue should 
be certified to the Board for appellate 
review if, and only if, a timely substantive 
appeal is received.

5.  Thereafter, take adjudicatory action on 
issues #1 and 2, as enumerated above, on the 
title page.  If any benefit sought remains 
denied, furnish an SSOC to the Veteran and 
his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, the diagnostic code(s) 
relevant to his left leg amputation.

After the Veteran and his representative have been given an 
opportunity to respond to the relevant SOC and SSOC, the 
claims file should be returned to this Board for further 
appellate review.  No action is required by the Veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

